      Case 2:19-cv-14666-SM-JVM Document 14-1 Filed 12/20/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUSIANA

E.N. BISSO & SON, INC.                                 CIVIL ACTION NO.: 2:19-cv-14666
                                                       Admiralty – Rule 9(h)
VERSUS
                                                       SECTION E | DIVISION 1
M/V DONNA J. BOUCHARD, her tackle,
furniture, apparel, appurtenances, etc., in rem, and   JUDGE MORGAN
the Barge B. No. 272, her tackle, furniture apparel,
appurtenances, etc. in rem, and BOUCHARD               MAGISTRATE VAN MEERVELD
TRANSPORTATION, CO., INC. in personam

                       VERIFIED COMPLAINT IN INTERVENTION

       NOW INTO COURT, through undersigned counsel, comes Intervenors, Crescent Towing

& Salvage Co., Inc. (“Crescent”) and Cooper/T. Smith Mooring Co., Inc. (“CTS Mooring”), in a

claim for necessaries under the Federal Maritime Lien Act, 46 U.S.C. §31341, et seq., and pursuant

to Rule 9(h) of the Federal Rules of Civil Procedures, represents as follows:

                                                1.

       Intervenor, Crescent, is corporation organized and existing under the laws of the State of

Louisiana.

                                                2.

       Intervenors, CTS Mooring, is a corporation organized and existing under the laws of the

State of Louisiana.

                                                3.

       Intervenor, Crescent, provided tug and towing services to Barge B. No. 272 on October 25,

2019. The amount for these services total $19,233.84. See, Crescent’s invoice attached hereto as

Exhibit A. Crescent provided this invoice to the owner of Barge B. No. 272, but has never received

any payment for its provision of necessaries to the vessel.
      Case 2:19-cv-14666-SM-JVM Document 14-1 Filed 12/20/19 Page 2 of 3



                                                  4.

       Intervenor, CTS Mooring, provide line handling services to Barge B. No. 272 in 2019 on

the following dates: April 20; May 6 and 15; July 18, 21, and 31; and October 16 and 19. The

amount for these services total $20,443.65. See, CTS Mooring’s invoices attached hereto as

Exhibit B. CTS Mooring provided these invoices to the owner of Barge B. No. 272, but has never

received any payment for its provision of necessaries to the vessel.

                                                  5.

       Crescent and CTS Mooring provided necessaries to Barge B. No. 272 and thus, have liens

against the vessel pursuant to the Federal Maritime Lien Act,46 U.S.C. §31341, and seeks to

intervene in the above captioned matter in order to arrest the vessel and assert their liens for

necessaries against the vessel.

                                                  6.

       E.N. Bisso & Son, Inc. has arrested Barge B. No. 272 and seeks to have it sold to pay their

claims; however, Intervenors claim rights to a portion of the proceeds and pray that their liens be

paid in preference and priority to all other claims.

       WHEREFORE, Intervenors, Crescent and CTS Mooring, pray that process issue requiring

that its Complaint in Intervention be served on Barge B. No. 272, which is part of the integrated

tug and tow, and that all those claiming the barge as owner be required to answer the Complaint

in Intervention and file their claim as owner within the delays provided by law, and that after due

proceedings that Barge B. No. 272 be sold and that the claims of Intervenors be paid in preference

and priority over all other claims.
      Case 2:19-cv-14666-SM-JVM Document 14-1 Filed 12/20/19 Page 3 of 3



                                                    Respectfully submitted:

                                                    SALLEY HITE MERCER & RESOR, LLC

                                                    /s/ Kevin Frey
                                                    DAVID M. FLOTTE T.A. (#1364)
                                                    KEVIN M. FREY (#35133)
                                                    365 Canal Street, Suite 1710
                                                    New Orleans, Louisiana 70130
                                                    Tel.: (504) 566-8800
                                                    Fax: (504) 566-8828
                                                    Email: dflotte@shmrlaw.com
                                                            kfrey@shmrlaw.com

                                                    Counsel for Intervenors, Crescent Towing &
                                                    Salvage Co., Inc. and Cooper/T. Smith
                                                    Mooring Co., Inc.


                                CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2019, I electronically filed the foregoing pleading
with the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing
to all persons electronically noticed.

                                        /s/ Kevin Frey
                                       KEVIN M. FREY
